         Case 1:12-cr-00423-AJN Document 208 Filed 05/12/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       May 12, 2021


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Minh Quang Pham
                       S1 12 Cr. 423 (AJN)

Dear Judge Nathan:

        The parties jointly write to propose the following schedule for the filing of motions in
this case, pursuant to the Court’s direction at the defendant’s arraignment on April 29, 2021: The
defendant’s motions shall be due on or before August 13, 2021; the Government’s response shall
be due on or before September 24, 2021; and the defendant’s reply, if any, shall be due on or
before October 1, 2021.
        In light of the above, the parties also jointly request that the pretrial conference scheduled
for May 26, 2021 be adjourned sin die. Counsel for the defendant consents to the exclusion of
time under the Speedy Trial Act through August 13, 2021, to allow time for newly-appointed co-
counsel to review discovery and meet with the defendant, and to file appropriate motions.



                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney
                                                       Southern District of New York


                                                   By: ________/S/__________________
                                                        Anna M. Skotko / David W. Denton, Jr.
                                                        Assistant United States Attorneys
                                                        (212) 637-1591/2744

Cc: Defense Counsel (via email & ECF)
